Citation Nr: 1522482	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of benefits in the amount of $5,172.00, to include the question of whether the indebtedness was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of the recovery of an overpayment of VA pension benefits in the amount of $5,172.00.  

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2014).  The Veteran in this case requests a waiver of an overpayment debt in the amount of $5,172.00, and has also challenged the validity of the debt.  In his September 2009 request for a waiver, the Veteran indicated that the debt is the fault of the VA and should not have been created.  The Veteran's representative submitted a statement in April 2015 clearly indicating that the Veteran's September 2009 statement was a challenge to the creation of the debt.  In particular, the debt was created due to the start of the Veteran's Social Security benefits, effective in January 2009, with an initial payment received by the Veteran in February 2009.  The Veteran notified VA of these benefits in March 2009.  VA did not adjust the pension benefits until September 2009, thus an overpayment was created.  The Veteran contends that this overpayment was the fault of VA, not the fault of the Veteran.  He is challenging the creation of the debt.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Id. at 434.  See also Narron v. West, 13 Vet. App. 223 (1999); VAOPGCPREC 6-98 (where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.)

In this case, the issue of the validity of the overpayment debt has not yet been adjudicated by the RO, and this must be done prior to Board review.  See Hickson v. Shinseki, 23 Vet. App. 394, 400-01 (2010); 38 C.F.R. § 20.903(b); see also Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, as there is no current information detailing the Veteran's financial picture of record and undue hardship is a consideration in the determination of whether a debt should be waived, unless it is determined that the debt was not properly created, the Veteran should be asked to provide complete and accurate information regarding his current income, expenses, and net worth.  The Board recognizes that a Financial Status report was provided to the Veteran for completion in 2009; however, he utilized the form to indicate his disagreement with the creation of the debt and to request a waiver of the debt.  On remand, unless it is determined that the debt was not properly created, he should again be provided and asked to complete and return a Financial Status Report.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Adjudicate the issue of whether the debt was properly created, to include validity of the amount of debt created if any debt was properly created.
 
2.  If the complete benefit sought on appeal is not granted, provide and request the Veteran to complete and return a Financial Status Report (VA Form 5655).

3.  Then, adjudicate the waiver issue on appeal.
 
4.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case, addressing both whether the underlying debt was validly created and whether the Veteran is entitled to a waiver, should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




